PER CURIAM
*403Appealing a judgment of conviction for a number of offenses involving controlled substances, defendant assigns error to, first, the trial court's denial of his motion to suppress evidence seized from his car upon his arrest; second, the trial court's denial of his motion to suppress evidence seized from his house pursuant to a warrant that issued following his arrest; and, in his third and fourth assignments of error, the trial court's imposition of the statutory felony fines on the felony counts based on an erroneous belief that the fines were "mandatory." We reject defendant's first and second assignments of error without further discussion. As to the third and fourth assignments of error, the state concedes that, under State v. Seidel , 294 Or. App. 389, 432 P.3d 304 (2018), rev. den. , 364 Or. 407, 434 P.3d 969 (2019), the court plainly erred when it concluded that the statutory fines on the felony counts were "mandatory" under ORS 137.286, because that provision authorizes waiver of fines. However, we decline to exercise our discretion to correct those errors for reasons similar to those articulated in Seidel . Id . at 396-97, 432 P.3d 304.
Affirmed.